Fourth Court of Appeals
                               San Antonio, Texas
                                    February 11, 2019

                                   No. 04-18-00481-CR

                               Dorothy A. HOLLOWAY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR0541
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
      The Pro se’s Motion for Access to Appellate Record is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court